Citation Nr: 1213211	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from February 1991 to March 1991, and from November 2001 to May 2002.  He also has a period of active duty for training (ACDUTRA) from May 1987 to September 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from October 2009 and July 2010 decisions issued by the VA Vocational Rehabilitation and Employment (VRE) Office, denying the Veteran's application for VRE services under the provisions of 38 U.S.C.A. Chapter 31.  In July 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.  

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

In January 2012, the undersigned VLJ denied a November 2011 motion to advance this appeal on the Board's docket due to severe financial hardship for lack of supportive evidence.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The Veteran submitted additional evidence in support of his motion later that same month; however, his motion was again denied in March 2012.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran has had service-connected disabilities rated greater than 20 percent since March 20, 2009.

3.  While the Veteran's service-connected disabilities, individually or in the aggregate, cause some functional impairment with related limitations, he is not shown to have an employment handicap given his advanced educational attainments and because his past employment skills are transferable.  


CONCLUSION OF LAW

The criteria for vocational rehabilitation benefits under Chapter 31, Title 38, United States Code, are not met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.50, 21.51 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant only to Chapter 51 of Title 38 of the United States Code, and therefore do not apply to claims involving vocational rehabilitation benefits, which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  However, during the pendency of this appeal, regulations concerning VA's responsibilities to provide notification and assistance regarding a claim for vocational rehabilitation benefits and services (that are consistent with the VCAA) were codified at 38 C.F.R. §§ 21.32 and 21.33.  See 74 Fed. Reg. 31854 (July 6, 2009).  

Pertinent to this claim, the provisions of 38 C.F.R. §§ 21.32 and 21.33 will apply only to claims for vocational rehabilitation benefits and services filed on or after August 5, 2009.  Here, the Veteran's claim for vocational rehabilitation benefits was filed in March 2009; thus, the VCAA provisions codified at 38 C.F.R. §§ 21.32 and 21.33 do not apply.  

Nevertheless, the Board observes that, prior to August 5, 2009, VA vocational rehabilitation programs had their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420(a), 'VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.'  In the instant case, the Veteran was provided with letters in October 2009 and August 2010 explaining what information and evidence was necessary to substantiate his claim for VR&E services.  Additionally, the Veteran received a copy of the October 2009 and July 2010 decisions denying his claim, and an SOC showing the evidence considered and the reasons why the claim remained denied.  The RO has obtained relevant records and information regarding the Veteran's employment status, educational and professional background, and current employment interests.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting his receipt of vocational rehabilitation benefits and services.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  No further RO action on this claim, prior to appellate consideration, is therefore warranted.

II. Analysis

The Veteran contends that he is entitled to vocational rehabilitation benefits under the provisions of 38 U.S.C.A. Chapter 31.  In statements made throughout this appeal, the Veteran indicates that he requires further training - specifically, a Ph.D. in Education - to achieve vocational success in the areas of technical and grant writing.  

The purpose of vocational training under Chapter 31, Title 38, United States Code, is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2011).

A veteran is entitled to a rehabilitation program under Chapter 31 if the veteran has a service-connected disability rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40(a) (2011).

Here, the Veteran has had service-connected disabilities rated higher than 20 percent since March 20, 2009.  In this regard, in a September 2009 rating decision, the RO granted service connection for tinnitus, impingement syndrome of the right shoulder, and bilateral hearing loss, and assigned initial 10 percent, 10 percent, and 0 percent (noncompensable) ratings, respectively for these disabilities, effective March 20, 2009.  Thereafter, in a May 2010 rating decision, the RO granted service connection and assigned an initial 30 percent rating for posttraumatic stress disorder  (PTSD), effective March 20, 2009.  The Veteran has a combined disability rating of 40 percent as of March 20, 2009.  

In light of the foregoing, the first element of entitlement is established.  See id.  Thus, the central inquiry is whether the Veteran is shown to need rehabilitation to overcome an employment handicap.  

An employment handicap is 'an impairment, resulting in substantial part from a [service-connected disability rated at 20 percent or more], of a Veteran's ability to prepare for, obtain, or retain employment consistent with such Veteran's abilities, aptitudes, and interests.'  38 U.S.C.A. § 3101(1) (West 2002); see also 38 C.F.R. § 21.35(a) (2011).  

To establish that an individual has an employment handicap, each of the following conditions must be met: (i) the individual has an impairment of employability; (ii) the veteran's service-connected disability materially contributes to the impairment of employability; and (iii) the veteran has not overcome the effects of the impairment of employability through employment in, or qualifying for employment in, an occupation consistent with his or her pattern of abilities, aptitudes, and interests.  38 C.F.R. § 21.51 (2011).

An employment handicap does not exist when any of the following conditions is present: (i) the veteran's employment is not impaired, which includes veterans who are qualified for employment but do not obtain or retain such employment for reasons within their control; (ii) the veteran's employability is impaired, but his or her service-connected disabilities do not materially contribute to the impairment of employability; or, (iii) the veteran has overcome the effects of impairment of employability through employment in an occupation consistent with his or her pattern of abilities, aptitudes, and interest, and is successful in maintaining such employment.  Id.  

As noted, a qualifying employment handicap is one in which the service-connected disabilities contribute in substantial part to the individual's overall vocational impairment.  This means that the disabilities must have an identifiable, measurable, or observable causative effect on the overall employability impairment, but need not be the sole or primary cause of the employment handicap.  Id.  

Historically, the Veteran initially applied for vocational rehabilitation and education services in March 2009.  In an October 2009 Rehabilitation Needs Inventory (RNI), the Veteran reported that he was interested in obtaining further education so that he could pursue a career in technical and grant writing and/or special education instruction.

In the report of an October 2009 vocational assessment, it was noted that the Veteran has a combined service-connected disability rating of 20 percent.  It was also noted that, in addition to the Veteran's service-connected disabilities of the right shoulder, tinnitus, and hearing loss, he has nonservice-connected disability of major depressive disorder.  Regarding the impact these impairments have on the Veteran's ability to work, it was recorded that, due to his service-connected disabilities, he has pain and limited range of motion in his shoulder and difficulty hearing female voices.  Relevant to his nonservice-connected disabilities, the Veteran has difficulty with depression, co-worker and manager relations, job satisfaction, and job performance.  It was noted that the Veteran's service-connected disabilities materially contribute to his vocational impairment because they restricted the types of physical work he can perform and necessitate avoidance of loud environments.  

As for the Veteran's current level of education/training, it was observed that the Veteran has a Masters Degree and several certifications, along with a significant work history in the field of Education.  The Veteran declined any vocational testing, but given his resume, the counselor assumed that he would possess at least an average or above average general learning ability, verbal aptitude, and numerical aptitude.  It was noted that the Veteran's resume reflected prior work experiences including "developing department goals, supervision and evaluation of staff, grant writing, budgeting, valid administrative certificate, and teaching."  

Accordingly, it was the counselor's assessment that the Veteran does not have an employment handicap.  While acknowledging that service-connected disabilities contribute in substantial part to a vocational impairment, the counselor concluded that the Veteran has overcome such impairment with an education at the Master's level and work experience utilizing this degree.  

As noted above, the Veteran was awarded service connection for PTSD by RO rating decision dated in May 2010.  Thereafter, in July 2010, he underwent a second vocational assessment, to include a CareerScope assessment.  The report of the vocational assessment notes that the Veteran has a combined service-connected disability rating of 40 percent which includes PTSD, tinnitus, hearing loss, and right shoulder impairment; nonservice-connected disabilities were denied.  Regarding the impact of his service-connected disabilities on his ability to work, it was recorded that he has difficulty dealing with large groups of people and "navigating office politics" due to his PTSD.  The Veteran also reported frequent fatigue at work due to shoulder pain that keeps him awake during the night and needing to rely on visual cues during conversations due to hearing loss.  The counselor indicated that the Veteran's service-connected disabilities materially contribute to his vocational impairment because he will have difficulty in many work environments, such as those that require speaking in front of large groups of people and those where office politics are troublesome or complicated.  

There was no change in the Veteran's current level of education/training since the October 2009 assessment.  The results of CareerScope Testing indicated that the Veteran demonstrated an aptitude in a number of his interested Work Groups, including administrative detail, mathematical detail, financial detail, oral communications, records processing, communications, business management, and contracts and claims.  It was also noted that the Veteran had been recently employed as a Medical Support Assistant at a VA Medical Center (VAMC), but that he left this job on his own accord.  

Following interview and testing, the counselor concluded that the Veteran has overcome his impairment to employability "because he has significant education, transferable job skills, and work experience that would qualify him for suitable employment that would be compatible with his disabling limitations, and that are consistent with his demonstrated and/or measured interests, aptitudes, and abilities."  The counselor identified a number of specific jobs the Veteran could perform with his current level of education and past work experience, including Grant Coordinator; copies of the job descriptions and necessary qualifications are of record.

Following the July 2010 vocational assessment, the Veteran requested Administrative Review of his case on two separate occasions.  His requests were honored, and the Administrative Reviews, dated in August 2010 and November 2010, both reflect the conclusion that the Veteran is currently unemployed for reasons within his own control, and that his existing skill set does not prevent him from acquiring a suitable job in his preferred area of interest.  

The Veteran has indicated his continued disagreement with the October 2009 and July 2010 vocational assessments throughout this appeal.  For example, in August 2010, the Veteran noted that his service-connected disabilities "hinder [his] ability to function in the present career track."  During the April 2011 Board hearing, the Veteran testified that his past work history is irrelevant because he can no longer work around young children and/or with large numbers of staff due to problems with concentration and anxiety.  Rather, he now feels that he would be more successful doing more administrative work, such as technical writing and grant writing.  The Veteran's wife confirmed his difficulties working with others and his need to be in a more independent, research-oriented position in an August 2010 written statement.  

In this case, the Board has carefully examined the record, including the Veteran's and his wife's statements, the October 2009 and July 2010 VR&E assessments, and the aforementioned Administrative Reviews.  Nothing in the record, however, shows that the Veteran's service-connected disabilities, individually or in the aggregate, have precluded him from obtaining and retaining employment commensurate with his abilities, aptitudes, and interests, or from pursuing the vocational goal that he wants.  The Veteran has expressed on numerous occasions that he desires a career in the field of technical and/or grant writing and that further training (in the form of a Ph.D. in Education) is necessary to obtain this goal.  However, the Veteran's resume clearly indicates that his past work experiences have involved responsibility for technical and grant writing, including his most recent position of District Superintendent and High School Principal from August 2008 to March 2009.  Furthermore, the Veteran's resume reflects that his occupation from September 2007 to June 2008 was a "Federal Programs Director/Grant Writer."  The Board observes that a comparison of the position description for Grant Coordinator cited by the July 2010 VR&E assessment against the Veteran's own description of his job as a "Federal Programs Director/Grant Writer" clearly indicates that he currently has the skills and experience to obtain such a position.  

When pressed for further information regarding why his current level of education and work experience is insufficient to achieve employment in the area of technical and grant writing, the Board observes that the Veteran has provided only vague, non-informative, responses.  Further, he has not provided any explanation as to why he left full-time employment as a Medical Support Assistant at a VAMC after only six months.  

The Board acknowledges the Veteran's own lay assertions that he requires further training to achieve his vocational goals, as well as the assertions advanced by his wife and representative, on his behalf.  The Board emphasizes, however, that none of the identified individuals is shown to possess expertise in medical or vocational matters (see Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and the lay assertions in this regard are not supported objectively.  As discussed above, here, there is ample, probative evidence of record, including comprehensive assessments by vocational counselors, which indicates that, despite his vocational impairment due to service-connected disabilities, the Veteran has sufficient education and work experience to overcome the effects of such impairment through employment in, or qualifying for employment in, an occupation consistent with his pattern of abilities, aptitudes, and interests.  See 38 C.F.R. § 21.51.  Hence, an employment handicap,  as contemplated under 38 U.S.C.A. § 3102, has not been shown.  

For all the foregoing reasons, the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however,  as  the preponderance of the evidence weighs against this claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


